DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-8, 14-16 and 18-20 are allowed.  

The following is a statement of reasons for allowing Claims 1-3, 5-8, 14-16 and 18-20.

Independent Claims 1 and 14 are distinguished from Jeong (US 20170200314 A1) in view of Fisher (US 20170330361 A1), Slagel et al. (Slagel) (US 20160267553 A1), and Bataller et al. (Bataller) (US 20180004760 A1) because of the combination of all limitations of each independent claim, particularly the limitations similar to “obtain marker information of the identified marker, wherein obtaining the marker information includes obtaining location of the electronic device and identifying at least one keyword corresponding to an object identified in the selected portion of the displayed image or to the selected object; identify a plurality of objects associated with the marker using the location of the electronic device and the at least one keyword; display the identified plurality of objects on the display as recommendation contents associated with the marker; and map the marker to a plurality of objects selected among the identified plurality of objects based on a second input to generate augmented reality contents” (Claim 1).

The Examiner would like to comment on the interpretation of Claim 2.  The Examiner interprets Claim 2 in combination of Claim 1 as requiring "identify a plurality of objects associated with the marker using the location of the electronic device, the at least one keyword, and the acquisition time of the marker."  35 U.S. Code § 112 (d) states “Subject to subsection (e), a claim in dependent form shall further limitation of the subject matter claimed” (emphasis added).  The interpretation is similar for similar claims.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611